         Case 3:20-cv-00133-JCH Document 19-2 Filed 02/23/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                  CIVIL ACTION No. 3:20-cv-00133-JCH
         Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             FEBRUARY ____ , 2020

       Defendants.
 __________________________________


                      [PROPOSED] PRELIMINARY INJUNCTION ORDER


        On February 21, 2020, Plaintiff Jakub Madej requested Preliminary Injunction from this

Court pursuant to Rule 65 of the Federal Rules of Civil Procedure. For reasons explained below,

this Court will grant Plaintiff’s request.

        This Court finds that Plaintiff has demonstrated a strong likelihood of success on the merits

and the possibility that it faces immediate, irreparable harm if the injunction is not granted.

Therefore, this Court grants Plaintiff’s motion for Preliminary Injunction pursuant to Rule 65 of

the Federal Rules of Civil Procedure and the inherent equitable powers of the Court.

        Plaintiff Jakub Madej has submitted his affidavit, supporting affidavits, a memorandum of

law, and numbered exhibits along with a table of contents in support of the Motion for Preliminary

Injunction.
         Case 3:20-cv-00133-JCH Document 19-2 Filed 02/23/20 Page 2 of 2



        Defendants are hereby ORDERED to:

    •   allow Plaintiff access to Yale College campus and all Yale University facilities, including

        libraries and reading rooms;

    •   permit Plaintiff to fully participate in all University activities, including enrollment in

        courses and student employment;

    •   grant Plaintiff all other privileges he enjoyed as a student before the dismissal.



        This Preliminary Injunction is in effect immediately and will remain in effect pending

trial or further action of this Court.

        Because the record before the Court includes no suggestion that the Defendants will incur

monetary harm as a result of this order, the Court finds that no security bond is warranted.



SO ORDERED.

        Dated at New Haven, Connecticut this ____ day of February 2020.



                                                              ____________
                                                              Hon. Janet C. Hall
                                                              United States District Judge




                                                                                                 2
